Citation Nr: 1819581	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  17-15 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether waiver of recovery of the debt resulting from an overpayment of dependency and indemnity compensation (DIC) benefits in the amount of $19,714.60 to the Appellant is warranted.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel









INTRODUCTION

The Veteran passed away in December 2010, while serving on a period of Active Duty for Training (ACDUTRA), from December 28, 2010, to February 20, 2011.  The Appellant is his surviving parent. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2016 determination of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, the Agency of Original Jurisdiction (AOJ), which denied the Appellant's request for a waiver of recovery of the debt resulting from an overpayment. 

In a January 2017 letter to the Appellant, the AOJ confirmed recent communication with the Appellant as to her appeal.  Specifically, the AOJ confirmed that the Appellant did not disagree with the validity of the debt created by the overpayment or the termination of the benefits; she only disagreed with the denial of her request for a waiver of recovery of the debt resulting from the overpayment.  See Bernard v. Brown, 4 Vet. App. 384, 392 (1993).  Thus, the validity of the debt, whether or not such was properly created, or whether her DIC benefits were properly terminated, is not an issue before the Board.

In a February 2018 statement, the Appellant withdrew her request to testify at a hearing before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107 (a)(2) (2012).





FINDINGS OF FACT

1. At the time of her December 2011 claim of entitlement to DIC benefits, the Appellant reported her annual income as $2,163.00. 

2. By a September 2012 decision, the AOJ granted the Appellant DIC benefits, based on her reported annual income of $2,163.00, effective December 1, 2010, with payments to begin on January 1, 2011.

3. On November 19, 2012, the Appellant requested that VA verify her benefits, as her income was $2,163.00 monthly, not annually, and requested that VA terminate her payments if her income exceeded the allowable amount in order to prevent a future debt; and again requested similar action on November 5, 2014, and July 1, 2015.

4. By a December 2015 decision, the AOJ, based on the July 1, 2015, report from the Appellant as to her income, terminated her DIC payments, effective January 1, 2011, and notified the Appellant of the debt resulting from the overpayment in the amount $19,714.60 on January 2, 2016.

5. Recovery of the debt resulting from an overpayment of DIC benefits in the amount of $19,714.60 to the Appellant would be against equity and good conscience, as there was greater fault in the creation of the debt by VA and to recover such debt would create undue hardship on the Appellant.




CONCLUSION OF LAW

The criteria for waiver of recovery of the debt resulting from an overpayment of DIC benefits in the amount of $19,714.60 to the Appellant are satisfied.  38 U.S.C. § 5302 (2012); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An overpayment is created when VA determines that a beneficiary or payee has received benefit payments in excess of the amount due or to which such beneficiary or payee is entitled.  38 C.F.R. § 1.962.  The debtor may challenge the validity or amount of the debt owed.  See 38 C.F.R. § 1.911 (c)(1) (2017); see also VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  The debtor may also apply for a waiver of any debt found to be valid.  See 38 U.S.C.          § 5302; 38 C.F.R. §§ 1.911 (c)(2), 1.963.  As discussed above, however, the Appellant has limited her appeal to the denial of her request for a waiver of recovery of the debt resulting from an overpayment.  The Board thus need not discuss the validity of the debt or the amount of the debt.

The Veteran passed away in December 2010 during a period of ACDUTRA.  On December 14, 2011, the Appellant submitted a VA Form 21-534, Application for DIC, Death Pension, and Accrued Benefits by Spouse or Child, and reported her annual income as $2,163.00.  The AOJ, in a September 2012 decision, granted the Appellant DIC benefits, based on her reported annual income of $2,163.00, effective December 1, 2010, with payments to begin on January 1, 2011.

On November 19, 2012, the Appellant requested that VA verify her benefits, as her income was $2,163.00 monthly, not annually, and requested that VA terminate her payments if her income exceeded the allowable amount in order to prevent a future debt.  She made similar requests on November 5, 2014, and July 1, 2015.  During that time, the AOJ continued to issue payments, including cost of living adjustments in December 2012, December 2013, and December 2014. 

In a December 2015 decision, the AOJ, based on the July 1, 2015, report from the Appellant as to her income, terminated her DIC payments, effective January 1, 2011.  The AOJ calculated the Appellant's reported monthly income and determined that her annual income exceeded the maximum allowable amount for a claimant seeking DIC.  The AOJ then notified the appellant of the debt resulting from the overpayment in the amount $19,714.60, on January 2, 2016.

The Appellant, in statements dated in April 2016, September 2016, and November 2016, requests a waiver of recovery of the debt resulting from an overpayment on the basis that she requested VA's assistance to verify the benefits granted, and to terminate the payments, if appropriate, specifically in order to prevent an overpayment.  In those statements, she detailed her communications with the AOJ in her attempts to resolve the problem created by her mistake in reporting her annual income incorrectly.  

The Board thus turns to the issue of whether collection of the debt would be against equity and good conscience.  See 38 U.S.C. § 5302; 38 C.F.R. §§ 1.962, 1.963, 1.965.  The standard of equity and good conscience will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the government's rights.  38 C.F.R. § 1.965 (a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the government.  Id.  

In making this determination of whether recovery would be against equity and good conscience, consideration will be given to the following elements, which are not intended to be all inclusive:  (1) fault of the debtor; (2) balancing of faults between debtor and VA; (3) undue hardship; (4) whether collection would defeat the purpose of the benefit; (5) unjust enrichment; and (6) whether the debtor changed position to his/her own detriment through reliance on the benefit.  Id.; see Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

A waiver of recovery of an overpayment or the collection of any indebtedness under the standard of equity and good conscience is prohibited where any one of the following is found to exist:  (1) fraud, (2) misrepresentation, or (3) bad faith.  38 U.S.C. § 5302; 38 C.F.R. §§ 1.963 (a), 1.962(b), 1.965(b).  Consequently, before the Board may determine whether waiver is warranted, there must be a threshold finding as to whether fraud, misrepresentation, or bad faith on the Appellant's part led to the creation of the debt. 

In this case, there is no indication of fraud, misrepresentation, or bad faith on the Appellant's part.  In fact, review of the VA Form 21-534, Application for DIC, Death Pension, and Accrued Benefits by Spouse or Child, indicates that one could accidentally misreport income.  At the bottom of one page, there is a section that requests that the claimant report his/her monthly income, and at the top of the next page, there is a section that requests that the claimant report his/her annual income.  It's entirely possible that the Appellant did not notice that the inquiry had changed from monthly to annually and reported her monthly income without consideration that such may have been a mistake.  In any event, there is no evidence of fraud, misrepresentation, or bad faith, and waiver of indebtedness is not precluded.  See 38 U.S.C. § 5302; 38 C.F.R. §§ 1.963, 1.965.

The Board finds that recoupment of any portion of the debt would be against the standard of equity and good conscience.  The first factor requires consideration of the fault of the debtor, which is defined as actions of the debtor that contribute to the creation of the debt.  38 C.F.R. § 1.965(a).  The Appellant's fault is not disputed, but relatively minor.  She made a mistake in her December 2011 claim form when she reported her annual income as $2,163.00 instead of reporting such income as monthly.  Significantly, the fact that the Board finds most persuasive, is that upon receipt of the September 2012 notice of the grant of DIC benefits based on her reported annual income of $2,163.00, she contacted the AOJ.  As discussed above, she specifically requested verification of such benefits and termination of such, if appropriate.  She continued to receive such payments and continued to contact the AOJ in an effort to verify or correct the miscalculation.

The second factor, balancing of faults, entails the weighing of fault of the debtor against VA's fault.  Id.  It is significant that the AOJ did not act upon the Appellant's November 19, 2012, and November 5, 2014, requests to verify her benefits and terminate such, if appropriate.  There is no record of internal communication within the AOJ indicating that such requests were acknowledged or processed.  It was not until the Appellant's third request, on July 1, 2015, that the AOJ recalculated her annual income and determined that she was not eligible for the DIC benefits she had received and was receiving.  

Thus, when balancing the faults between the debtor and VA, the Board finds that the Veteran's fault was negligible, while VA's fault in the creation of the overpayment, one amounting to a considerable sum due to the amount of time that elapsed before the AOJ took action, was considerable.  It thus outweighs any fault that may be attributed to the Appellant. 

These first two factors overwhelm all the others.  In this regard, the Board finds that the factors set forth in § 1.965(a) need not be viewed in a vacuum, but in relation to each other.  One or more factors may increase or decrease in weight depending on the findings pertaining to other factors.  In this case, given the fact that VA's fault in the creation of the debt outweighs that of the Appellant, factors such as undue hardship, whether collection would defeat the purpose of the benefit, unjust enrichment, and relying on VA benefits to one's detriment, which do not generally favor the Appellant, should not alter the conclusion that collection of the debt would be against equity and good conscience. 

As noted above, these factors are not all inclusive.  The Board finds that another consideration is that the debt amounted to a considerable sum, over $19, 000.00, which appears to now be over $25,000.00 based on review of debt collection notices, considering fees and interest.  The Appellant, in a May statement, asserted that the debt had created a financial hardship and had negatively impacted her credit.  Indeed, the record indicates that the United States Treasury referred the debt to a debt collection agency and the Appellant's wages have been garnished.  The Appellant filed an August 2016 Financial Status Report indicating that her net income is slightly more than her expenses, without evidence of assets.  Although it may not deprive the Appellant of basic necessities to collect the debt, it would nevertheless be against equity and good conscience for the Appellant to have to repay a large debt the creation of which she attempted on a number of occasions to avoid. 

Similarly, although there would be unjust enrichment in the sense that the Appellant received benefits to which she was not entitled, VA's considerable fault in the matter, the Appellant's comparatively little fault, and the stress and strain of having to repay a large sum that she attempted on a number of occasions to avoid, overshadow this consideration.  To the extent there is concern about unjust enrichment, the onus was on VA to better coordinate its own benefits and timely discontinue the DIC benefits.  This would have been easy enough to do if the AOJ responded to the Appellant's November 19, 2012, and November 5, 2014, requests.  The "enrichment" occurred only because the Appellant received an amount of monthly compensation for several years to which she was not entitled, which cumulatively ran into thousands of dollars due to VA's failure to act in a timely manner.  Indeed, it may be that the burden placed on the Appellant in recouping the debt is more unjust than her "enrichment" under these circumstances. 

Accordingly, a waiver of all of the debt resulting from an overpayment of DIC benefits in the amount $19,714.60 to the Appellant is granted.  See 38 C.F.R.          § 1.965.


ORDER

A waiver of all of the debt resulting from an overpayment of DIC benefits in the amount $19,714.60 to the Appellant is granted.




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


